Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 11/30/2021 with respect to claim(s) 1, 3-8, 10-12, 14, and 16-19 regarding claims rejection under 35 U.S.C. 103 have been considered but they are not persuasive.
The applicant argues on pages 7 and 8 of the remark filed that “Claim 1 is directed to a vibration data collection and display system … Bracken does not describe or suggest generating a thinned waveform plot that comprises first blocks of data separated in time by gaps representing second blocks of data that have been removed, and displaying the thinned waveform plot on a display device for viewing by an analyst … Bracken does not describe or suggest displaying a thinned waveform plot that includes visible data gaps representing blocks of data that have been removed from the waveform”. 
The Office respectfully disagrees and submits that Bracken describes and generates thinned waveform plots as shown in Figures 9A, 9B, and 9C. Figure 9B display a thinned waveform plot that include a visible data gap representing a block of data which was caused by a source unrelated to a vibration event ([0061] and [0062]). Removing a block of data results in thinned waveform data, and this typical signal processing technique removed unwanted data and causes to reduce or thin a waveform data set. Removing unwanted data (“thinning”) is a well-known practice in the technology, and therefore, it would be obvious to one of ordinary 

The applicant also argues on page 8 of the remark filed that “Applicant submits that claim 14 patentably defines over Bracken in view of Haseba for at least the same reasons as claim 1 … ”.
The Office respectfully submits that Bracken describes and generates and displays thinned waveform plots that include a visible data gap representing a block of data which was caused by a source unrelated to a vibration event as the same reasons discussed above for claim 1.

The applicant argues on page 8 of the remark filed that “Claim 5 is also directed 
to a vibration data collection device that removes continuous blocks of machine vibration waveform data … Applicant submits that claim 5 patentably defines over Bracken in view of Haseba for at least the same reasons as claim 1. Vu is cited for its description of filling gaps in a time waveform. However, Vu describes using gap-filling data that are generated by a curve-fitting algorithm, not using original measured vibration data”.
The Office respectfully disagrees and submits that Bracken describes and generates and displays thinned waveform plots that include a visible data gap representing a block of data 

The applicant argues on page 9 of the remark filed that “The method of claim 16 includes removing continuous blocks of original machine vibration waveform data … Applicant submits that claim 16 patentably defines over Bracken in view of Haseba for at least the same reasons as claim 1. The Vu reference does not provide the limitations of claim 16 that are missing in Bracken and Haseba”.
The Office respectfully submits that Bracken describes and generates and displays thinned waveform plots that include a visible data gap representing a block of data which was caused by a source unrelated to a vibration event as the same reasons stated above for claim 1. Moreover, Vu’s system has a curve-fitting procedure that fill holes of a data record, and thus, a person of ordinary skill in the art can use original measured vibration data for filling gaps in a time waveform by combining, Bracken, Haseba, and Vu as also the same reasons stated above for claim 14.

In addition, dependent claims 3 and 4 are not patentable for at least the same reasons discussed above with reference to claim 1; claims 6, 7, 8, 10, 11, and 12 are not patentable for 


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Bracken US 20140121999” in view of “Haseba US 20190101103”. 
As to claim 1, Bracken teaches “A vibration data collection and display system 
(“vibration measurements”, [0023]; “The GUIs 90 of the host 20 may be configured to
display information”, [0036]) comprising: a vibration data collection device that monitors vibration (“vibration signals can be detected on the components”, [0030]), generates original [0057] teaches “Sensing the acoustic or vibration … Hydrophones may be used in particular to measure a change in pressure or vibration … The sensor(s) may measure voltage signals that represent vibration strength over time or other frequency measurements …”), wherein the original vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem separated in time by second continuous blocks of data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem ([0053] teaches “The leak processing module 134 may be configured to perform the analysis of the acoustic waveforms and other sensed parameters to determine if a leak has been sensed”; i.e. the acoustic waveforms include both a waveform that related to a leak, and a transient waveform which is caused by a source unrelated to a leak; [0061] teaches “the acoustic data includes a waveform having a transient caused by noise unrelated to a leak”; “a continuous acoustic waveform”, [0064]), removes, the second continuous blocks of data, thereby resulting in thinned waveform data comprising the first blocks of data separated in time by blank gaps from which the second continuous blocks of data have been removed ([0059] teaches “The leak processing module 134 is configured … to filter or remove the portions of the wave forms that are not related to a leak. A leak typically has a constant waveform at a constant frequency“; [0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform”, Figure A; i.e. removing a block of data results in thinned the waveform data, and this typical signal processing technique removes unwanted data, therefore reducing or thinning the waveform data set which entail decreases processing time), and stores the thinned waveform data ([0031]); a data analysis computer that receives the thinned waveform data (“a computer system”, [0025]) and executes instructions to generate a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data that are separated in time by gaps representing the second continuous blocks of data that have been removed ([0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform. As shown in FIG. 9C, the gap is closed”; [0058]); and a display device in communication with the data analysis computer for displaying the thinned waveform plot for viewing by an analyst (Figure 9C; [0007]; [0066] teaches ”After wave smoothing for this section of the waveform”).”
	Bracken does not explicitly teach “a vibration data collection device that monitors vibration of a machine; generates original machine vibration waveform data based on the vibration monitored; indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine“.
Haseba teaches “a vibration data collection device that monitors vibration of a 
machine; generates original machine vibration waveform data based on the vibration monitored; indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine ([0006] teaches “A condition monitoring system (CMS) is known to diagnose abnormality of such a bearing ... whether damage occurs in the bearing is diagnosed using vibration waveform data measured by a vibration sensor”; [0001]).”
It would have been obvious to one of ordinary skill in the art before the
 in the machine so that abnormality of the mechanical component based on the vibration waveform data can be accurately diagnosed (Haseba, [0012]).

As to claim 3, the combination of Bracken and Haseba teaches the claimed 
limitations as discussed in Claim 1.
Bracken teaches “the vibration data collection device comprises a handheld 
measurement device having a vibration sensor that is momentarily attached to the machine while the original machine vibration waveform data is generated ([0039] teaches “a diagnostic port 120 that allows the communication device 118 … a portable computer or handheld device …”; [0030] teaches “leak detectors may be mounted on the mains 54/56 themselves or may be mounted on the hydrants 58”; Figure 7).”  

As to claim 4, the combination of Bracken and Haseba teaches the claimed 
limitations as discussed in Claim 1.
	Bracken teaches “the vibration data collection device comprises a networked measurement device that is semi-permanently installed on the machine for continuously generating the original machine vibration waveform data, and that communicates the thinned waveform data to the data analysis computer via a communication network ([0031] teaches “Although the leak detectors 74 are shown as being attached to or in contact with the section of pipe 70, it should be under stood that the leaks detectors 74 may also be connected to an inside surface of the pipe 70”; [0007] teaches “upon rejoining the acoustic waveform, transmit data regarding the acoustic waveform to a host via the communication device”; “analysis of the acoustic waveforms“, [0053]).”

As to claim 14, Bracken teaches “A method for collection and display of vibration 
data (“vibration measurements”, [0023]; “The GUIs 90 of the host 20 may be configured to display information”, [0036]) comprising: monitoring vibration (“vibration signals can be detected on the components”, [0030]), generating original vibration waveform data based on the vibration monitored ([0057] teaches “Sensing the acoustic or vibration … Hydrophones may be used in particular to measure a change in pressure or vibration … The sensor(s) may measure voltage signals that represent vibration strength over time or other frequency measurements … The sensed waveform signals are supplied to the processing device 116”), wherein the original vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem separated in time by second continuous blocks of data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem ([0053] teaches “The leak processing module 134 may be configured to perform the analysis of the acoustic waveforms and other sensed parameters to determine if a leak has been sensed”; i.e. the acoustic waveforms include both a waveform that related to a leak, and a transient waveform which is caused by a source unrelated to a leak; [0061] teaches “the acoustic data includes a waveform having a transient caused by noise unrelated to a leak”; “a continuous acoustic waveform”, [0064]), removing the second continuous blocks of data, thereby resulting in thinned waveform data comprising the first blocks of data separated in time by blank gaps from which the second continuous blocks of data have been removed ([0059] teaches “The leak processing module 134 is configured, according to these embodiments, to filter or remove the portions of the wave forms that are not related to a leak. A leak typically has a constant waveform at a constant frequency“; [0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform”, Figure A; i.e. removing a block of data results in thinned the waveform data), and stores the thinned waveform data ([0031] teaches “The host 20 may be configured to store signals from the leak detectors 74 in a database 76”); generating a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data that are separated in time by gaps representing the second continuous blocks of data that have been removed ([0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform. As shown in FIG. 9C, the gap is closed”); and a displaying the thinned waveform plot for viewing by an analyst (Figure 9C; [0066] teaches “After wave smoothing for this section of the waveform, the method returns to decision block 156 to continue analyzing more sections of the waveform”).”
	Bracken does not explicitly teach “monitoring vibration of a machine and generating original machine vibration waveform data based on the vibration monitored, wherein the original machine vibration waveform data include first continuous blocks of data that indicate 
Haseba teaches “monitoring vibration of a machine and generating original 
machine vibration waveform data based on the vibration monitored, wherein the original machine vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine ([0006] teaches “A condition monitoring system (CMS) is known to diagnose abnormality of such a bearing ... damage occurs in the bearing is diagnosed using vibration waveform data measured by a vibration sensor fixed to the bearing”; “wind turbine generation apparatus”, [0001]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken in view of Haseba generating original machine vibration waveform data based on the vibration monitored which indicates an occurrence of a vibration event related to a potential fault or abnormality in the machine so that abnormality of the mechanical component based on the vibration waveform data can be accurately diagnosed (Haseba, [0012]).

	Claims 5-6, 10-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Bracken US 20140121999” in view of “Haseba US 20190101103”, in further view of “Vu US 5974361”. 
As to claim 5, Bracken teaches “A vibration data collection and display system 
(“vibration measurements”, [0023]; “The GUIs 90 of the host 20 may be configured to
display information”, [0036]) comprising: a vibration data collection device that monitors vibration (“vibration signals can be detected on the components”, [0030]), generates original vibration waveform data based on the vibration monitored ([0057] teaches “Sensing the acoustic or vibration … Hydrophones may be used in particular to measure a change in pressure or vibration … The sensor(s) may measure voltage signals that represent vibration strength over time or other frequency measurements … The sensed waveform signals are supplied to the processing device 116”), wherein the original vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem separated in time by second continuous blocks of data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem ([0053] teaches “The leak processing module 134 may be configured to perform the analysis of the acoustic waveforms and other sensed parameters to determine if a leak has been sensed”; i.e. the acoustic waveforms include both a waveform that related to a leak, and a transient waveform which is caused by a source unrelated to a leak; [0061] teaches “the acoustic data includes a waveform having a transient caused by noise unrelated to a leak”; “a continuous acoustic waveform”, [0064]), removes the second continuous blocks of data, thereby resulting in thinned waveform data comprising the first blocks of data separated in time by blank gaps from which the second continuous blocks of data have been removed ([0059] teaches “The leak processing module 134 is configured … to filter or remove the portions of the wave forms that are not related to a leak. A leak typically has a constant waveform at a constant frequency“; [0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform”, Figure A; i.e. removing a block of data results in thinned the waveform data), and stores the thinned waveform data ([0031] teaches “The host 20 may be configured to store signals from the leak detectors 74 in a database 76”); a data analysis computer that receives the thinned waveform data (“a computer system”, [0025]; “a computer system”, [0026]; “processing module 134”, [0063]) and executes instructions to generate a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data and representative blocks of data that each represent the second continuous blocks of data that have been removed ([0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform. As shown in FIG. 9C, the gap is closed”; [0058] teaches “the leak processing module 134 may be configured as software or firmware and the functions performed by the processor 124”); wherein the representative blocks of data comprise continuous blocks of the original machine vibration waveform data ([0053], i.e. the acoustic waveforms include both a waveform that related to a leak, and a transient waveform which is caused by a source unrelated to a leak; [0061], i.e., figures 9A and 9B show acoustic waveforms that related to a leak (“the original machine waveform”) and include a waveform caused by a source unrelated to a leak (“not related to an occurrence of a vibration event related to a potential fault or performance problem); “a continuous acoustic waveform”; [0064]); wherein the representative blocks of data comprise second continuous blocks of the original machine vibration waveform data ([0053]; [0061]; Figures 9A, 9B & 9C), a display device (Figure 1, #14, #18) in communication with the data analysis computer for displaying the thinned waveform Figures 9A, 9b, and 9C; [0066] teaches ”After wave smoothing for this section of the waveform …”; [0007]”).”
	Bracken does not explicitly teach “a vibration data collection device that monitors vibration of a machine; generates original machine vibration waveform data based on the vibration monitored; indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine“.
Haseba teaches “a vibration data collection device that monitors vibration of a 
machine; generates original machine vibration waveform data based on the vibration monitored; indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine ([0006] teaches “A condition monitoring system (CMS) is known to diagnose abnormality of such a bearing ... whether damage occurs in the bearing is diagnosed using vibration waveform data measured by a vibration sensor fixed to the bearing”; “wind turbine generation apparatus”, [0001]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken in view of Haseba generating original machine vibration waveform data based on the vibration monitored which indicates an occurrence of a vibration event related to a potential fault or abnormality in the machine so that abnormality of the mechanical component based on the vibration waveform data can be accurately diagnosed (Haseba, [0012]).
The combination of Bracken and Haseba does not explicitly teach “the 
representative blocks of data have been inserted into the blank gaps”.
Vu teaches “the representative blocks of data have been inserted into the blank 
Abstract teaches “a reconstructed waveform is formed by filling in the holes with data points representing an undistorted version of the observed waveform”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken and Haseba in view of Vu, inserting representative blocks of waveform data into the blank gaps so that the waveform can be accurately analyzed (Vu, Col. 1, Lines 53-54).

As to claim 6, the combination of Bracken, Haseba and Vu teaches the claimed 
limitations as discussed in Claim 5.
	Bracken teaches “the data analysis computer executes instructions to implement a curve-fitting process in the thinned waveform plot at each intersection between a first block of data and an adjacent representative block of data, thereby smoothing transitions from the first blocks of data to adjacent representative blocks of data in the thinned waveform plot ([0063] teaches “FIG. 9D shows a magnified view of a waveform where it has been reattached. In this case, a discontinuity may be detected. In this case, a wave smoothing operation may be performed, as shown in FIG.9E, where the points of the waveform are automatically manipulated by the leak processing module 134 to provide a continuous waveform. Some points before the splice and after the splice can be manipulated to smooth out the waveform”; Figure 9C; “a computer system”, [0025]; [0068] teaches “portions of code which include one or more executable instructions for implementing specific logical functions or steps in the process”).”


limitations as discussed in Claim 5.
	Bracken teaches “the vibration data collection device comprises a handheld measurement device having a vibration sensor that is momentarily attached to the machine while the original machine vibration waveform data is generated ([0039] teaches “The enclosure 100 also includes a diagnostic port 120 that allows the communication device 118 … a portable computer or handheld device … ”; [0030] teaches “leak detectors may be mounted on the mains 54/56 themselves or may be mounted on the hydrants 58”; Figure 7).”  

As to claim 11, the combination of Bracken and Haseba teaches the claimed 
limitations as discussed in Claim 5.
Bracken teaches “the vibration data collection device comprises a networked 
measurement device that is semi-permanently installed on the machine for continuously generating the original machine vibration waveform data, and that communicates the thinned waveform data to the data analysis computer via a communication network ([0031] teaches “Although the leak detectors 74 are shown as being attached to or in contact with the section of pipe 70, it should be under stood that the leaks detectors 74 may also be connected to an inside surface of the pipe 70”; [0007]; “analysis of the acoustic waveforms“, [0053]).”

As to claim 13, the combination of Bracken and Haseba teaches the claimed 
limitations as discussed in Claim 5.

blocks of the original machine vibration waveform data ([0061] teaches “the acoustic data includes a waveform having a transient caused by noise unrelated to a
leak”; [0059] teaches “A leak is detected as a low frequency wave, but it shares the same frequency range as other noises that interfere with the leak signal”; i.e. in the vibration waveforms, a transient that is not unrelated to a leak is presents as well as a waveform that relates to a leak).”

As to claim 16, Bracken teaches “A method for collection and display of vibration 
data (“vibration measurements”, [0023]; “The GUIs 90 of the host 20 may be configured to display information”, [0036]) comprising: monitoring vibration (“vibration signals can be detected on the components”, [0030]), generating original vibration waveform data based on the vibration monitored ([0057] teaches “Sensing the acoustic or vibration … Hydrophones may be used in particular to measure a change in pressure or vibration … The sensor(s) may measure voltage signals that represent vibration strength over time or other frequency measurements … The sensed waveform signals are supplied to the processing device 116”), wherein the original vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem separated in time by second continuous blocks of data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem ([0053] teaches “The leak processing module 134 may be configured to perform the analysis of the acoustic waveforms and other sensed parameters to determine if a leak has been sensed”; i.e. the acoustic waveforms include both a waveform that related to a leak, and a transient waveform which is caused by a source unrelated to a leak; [0061] teaches “the acoustic data includes a waveform having a transient caused by noise unrelated to a leak”; “a continuous acoustic waveform”, [0064]), removing the second continuous blocks of data, thereby resulting in thinned waveform data comprising the first blocks of data separated in time by blank gaps from which the second continuous blocks of data have been removed ([0059] teaches “The leak processing module 134 is configured … to filter or remove the portions of the wave forms that are not related to a leak. A leak typically has a constant waveform at a constant frequency“; [0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform”, Figure A; i.e. removing a block of data results in thinned the waveform data), and stores the thinned waveform data ([0031] teaches “The host 20 may be configured to store signals from the leak detectors 74 in a database 76”); generating a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data and representative blocks of data that each represent the second continuous blocks of data that have been removed ([0062] teaches “The graph of FIG. 9B shows a process wherein the leak processing module 134 completely removes the data in the section of the waveform, which leaves a gap in the waveform. As shown in FIG. 9C, the gap is closed …”); and displaying the thinned waveform plot for viewing by an analyst (Figure 9C; [0066] teaches “After wave smoothing for this section of the waveform …”).”
	Bracken does not explicitly teach “monitoring vibration of a machine and generating original machine vibration waveform data based on the vibration monitored, wherein the 
Haseba teaches “monitoring vibration of a machine and generating original 
machine vibration waveform data based on the vibration monitored, wherein the original machine vibration waveform data include first continuous blocks of data that indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine ([0006] teaches “A condition monitoring system (CMS) is known to diagnose abnormality of such a bearing … whether damage occurs in the bearing is diagnosed using vibration waveform data measured by a vibration sensor fixed to the bearing”; “wind turbine generation apparatus”, [0001]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken in view of Haseba generating original machine vibration waveform data based on the vibration monitored which indicates an occurrence of a vibration event related to a potential fault or abnormality in the machine so that abnormality of the mechanical component based on the vibration waveform data can be accurately diagnosed (Haseba, [0012]).
The combination of Bracken and Haseba does not explicitly teach “the 
representative blocks of data have been inserted into the blank gaps”.
Vu teaches “the representative blocks of data have been inserted into the blank 
Gaps (Abstract teaches “a reconstructed waveform is formed by filling in the holes with data points representing an undistorted version of the observed waveform”).”

effective filing date of the claimed invention to modify Bracken and Haseba in view of Vu, inserting representative blocks of waveform data into the blank gaps so that the waveform can be accurately analyzed (Vu, Col. 1, Lines 53-54).

As to claim 17, the combination of Bracken, Haseba and Vu teaches the claimed 
limitations as discussed in Claim 16.
	Bracken teaches “implementing a curve-fitting process in the thinned waveform plot at each intersection between a first block of the data and an adjacent representative block of data, thereby smoothing transitions from first blocks of data to adjacent representative blocks of data in the thinned waveform plot ([0063] teaches “FIG. 9D shows a magnified view of a waveform where it has been reattached. In this case, a discontinuity may be detected. In this case, a wave smoothing operation may be performed, as shown in FIG.9E, where the points of the waveform are automatically manipulated by the leak processing module 134 to provide a continuous waveform. Some points before the splice and after the splice can be manipulated to smooth out the waveform”; Figure 9C).”

	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Bracken US 20140121999” in view of “Haseba US 20190101103” and “Vu US 5974361”, in further view of "Nguyen US 20140098283". 
	As to claim 7, Bracken teaches “the curve-fitting process ([0063] teaches “FIG. 9D shows a magnified view of a waveform where it has been reattached. In this case, a discontinuity may be detected. In this case, a wave smoothing operation may be performed, as shown in FIG.9E, where the points of the waveform are automatically manipulated by the leak processing module 134 to provide a continuous waveform. Some points before the splice and after the splice can be manipulated to smooth out the waveform”).”
The combination of Bracken, Haseba and Vu does not explicitly teach “the curve-
fitting process comprises a polynomial curve-fitting process”.
Nguyen teaches “the curve-fitting process comprises a polynomial curve-fitting 
process ([0007] teaches “In one embodiment, the curve fitting analysis uses polynomial curve analysis”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken, Haseba and Vu in view Nguyen to implement a curve- fitting process with a polynomial curve-fitting process, to provide a curve-fitting process as known in the art of statistical analysis.

	As to claim 18, Bracken teaches “the curve-fitting process ([0063] teaches “FIG. 9D shows a magnified view of a waveform where it has been reattached. In this case, a discontinuity may be detected. In this case, a wave smoothing operation may be performed, as shown in FIG.9E, where the points of the waveform are automatically manipulated by the leak processing module 134 to provide a continuous waveform. Some points before the splice and after the splice can be manipulated to smooth out the waveform”).”
The combination of Bracken, Haseba and Vu does not explicitly teach “the curve-
fitting process comprises a polynomial curve-fitting process”.

process ([0007] teaches “In one embodiment, the curve fitting analysis uses polynomial curve analysis”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken and Haseba in view of Nguyen to implement a curve- fitting process with a polynomial curve-fitting process, to provide a curve-fitting process as known in the art of statistical analysis.

	Claims 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Bracken US 20140121999” in view of “Haseba US 20190101103” and “Vu US 5974361”, in further view of "Grant US 20130328901". 
As to claim 8, the combination of Bracken, Haseba and Vu teaches the claimed 
limitations as discussed in Claim 5.
	Bracken teaches “intersections between the first blocks of data and adjacent representative blocks of data (Figures 9A, 9B and 9C, [0062], [0061]).”   
	The combination of Bracken, Haseba and Vu does not explicitly teach “pulses generated by a tachometer that indicate a rotational speed of the machine”.  
Grant teaches “pulses generated by a tachometer that indicate a rotational speed 
of the machine ([0006] teaches “measuring and recording with a control apparatus waveform data corresponding to amplitudes and frequencies of vibrations of the apparatus at each of a plurality of rotational speeds”; [0007]; i.e. A tachometer is an instrument that measures the working speed of an engine, https://kus-usa.com/resources/how-does-a-tachometer-work/#:~:text=A%20tachometer%20is%20an%20instrument,LCD%20or%20LED%20screen)%20display.).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken, Haseba and Vu in view of Grant to distinguish pulses generated by rotational speed, and to provide a waveform plot for accurate visual analysis.

As to claim 12, the combination of Bracken, Haseba and Vu teaches the claimed 
limitations as discussed in Claim 5.
Bracken teaches “the data analysis computer executes instructions to generate 
the thinned waveform plot ([0066] teaches “the method includes performing a wave smoothing operation to smooth out the discontinuity. The wave smoothing operation may include manipulating points of the waveform so as to eliminate the discontinuity. Thus, the waveform may be presented so as not to disrupt any further processing”; [0068] teaches “code which include one or more executable instructions for implementing specific logical functions or steps in the process; Figure 9C; “analysis of the acoustic waveforms”, [0053]).”
	The combination of Bracken, Haseba and Vu does not explicitly teach “the first blocks data are depicted in a first color or first line style, and the representative blocks of data are depicted in a second color or second line style that is different from the first color or first line style”. 
Grant teaches “the first blocks data are depicted in a first color or first line style, 
[0026] teaches “System may be configured to provide the user an option to colorize the fill of the waveform plots”, Figure 5C, #234); [0028] teaches “Diagram 332 includes full spectrum spectral envelope 334 … which may be illustrated in different colors, different line styles, or any other suitable way to enable a user to differentiate between the lines”, Figure 7; “filled with one or more colors”, Abstract).” 
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken, Haseba and Vu in view of Grant to provide different vibration waveform data with various colors which are different in order to enhance visibility and distinguish all the waveform data for acute visual analysis.

As to claim 19, the combination of Bracken, Haseba and Vu teaches the claimed 
limitations as discussed in Claim 16.
	Bracken teaches “intersections between the first blocks of data and adjacent representative blocks of data (Figures 9A, 9B and 9C, [0062], [0061]).”   
	The combination of Bracken, Haseba and Vu does not explicitly teach “pulses generated by a tachometer associated with the machine”.  
Grant teaches “pulses generated by a tachometer associated with the machine 
([0006] teaches “measuring and recording with a control apparatus waveform data corresponding to amplitudes and frequencies of vibrations of the apparatus at each of a plurality of rotational speeds”; [0007]; i.e. A tachometer is an instrument that measures the working speed of an engine, https://kus-usa.com/resources/how-does-a-tachometer-work/#:~:text=A%20tachometer%20is%20an%20instrument,LCD%20or%20LED%20screen)%20display.).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Bracken, Haseba and Vu in view of Grant to distinguish pulses generated by rotational speed, and to provide a waveform plot for accurate visual analysis.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863